TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00683-CV


Jon B. Bartoshek, Appellant

v.


Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN000232, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



O R D E R

PER CURIAM 
	Appellant Jon B. Bartoshek requests a third extension of time to file his appellant's
brief.  Goldstein filed his notice of appeal on November 30, 2001, and the record was filed on
December 27.  On January 28, 2002, Bartoshek filed his first request for an extension of time; this
Court granted his motion and extended the deadline to February 27, 2002.  On February 27,
Bartoshek filed a second request.  This Court granted his second motion and extended the deadline
to March 25.  On March 21, Bartoshek filed his third request.  Bartoshek is hereby ORDERED to
file his brief no later than April 14, 2002.  No further extensions will be granted.  If he fails to timely
file his brief, his appeal is subject to dismissal for want of prosecution.
	It is ordered April 5, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish